Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 14, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  140371(56)                                                                                           Diane M. Hathaway
                                                                                                      Alton Thomas Davis,
                                                                                                                         Justices



  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                    SC: 140371
  v                                                                 COA: 286479
                                                                    Jackson CC: 07-004218-FH
  DAVID RAY SMITH,
             Defendant-Appellee.
  ____________________________________


        On order of the Chief Justice, the motion by Criminal Defense Attorneys of
  Michigan for leave to file a late brief amicus curiae is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 14, 2010                    _________________________________________
                                                                               Clerk